July 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       DONG DANG HUYNH, Appellant

NO. 14-13-00302-CV                          V.

 RICHARD HAYNES, RICHARD HAYNES & ASSOCIATES, P.C., WALTER
    A. BOYD II, AND HAYNES, BOYD & ASSOCIATES, P.C., Appellees
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 8, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dong Dang Huynh.


      We further order this decision certified below for observance.